Per Curiam.

Memorandum Meeting rooms not located in hotels do not come within the category of rental space expressly excepted from the operation of chapter 314 of the Laws of 1945, as amended (known as the Business Rent Law). Consequently the meeting room occupied by the tenant is subject to the provisions of the statute.
The final order should be unanimously reversed on the law and facts, with $10 costs to the tenant, and final order directed for the tenant, with appropriate costs in the court below.
MacCeate, Steixbbixk and Fexxelly, JJ., concur.
Order reversed, etc.